FULMER, Chief Judge.
Phillip Desmoke challenges his sentence for aggravated stalking. His sole argument on appeal is that the trial court sentenced him to five years of imprisonment rather than the scoresheet calculation of 50.175 months. His argument fails because the scoresheet calculation gives the lowest permissible sentence in months; the court is permitted to sentence the defendant to any time period between the lowest permissible sentence and the statutory maximum. See § 921.0024(2), Fla. Stat. (2000). Aggravated stalking is a third-degree felony, § 784.048(4), Fla. Stat. (2000), for which the maximum permissible sentence is five years, § 775.082(3)(d), Fla. Stat. (2000). There was therefore no error in the sentence imposed by the trial court.
Affirmed.
CASANUEVA and DAVIS, JJ., Concur.